Order filed, March 18, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-15-00124-CV

       SOUTHWEST PIPE SERVICES, INC AND JOE BRIERS, Appellant

                                             V.

                        SUNBELT RENTALS, INC., Appellee


                   On Appeal from the County Court at Law No 2
                             Fort Bend County, Texas
                         Trial Court Case 13CCV050901


                                          ORDER

      The reporter’s record in this case was due March 12, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Kelly D. Kelly, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 daysd of the date of this order.


/s/ Evelyn Keyes
   Acting individually